Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 26, 2016

The Court of Appeals hereby passes the following order:

A16A0751. THOMAS JACKSON v. MARK BUTLER, COMMISSIONER OF
    GEORGIA DEPARTMENT OF LABOR et al.

      In this direct appeal, Thomas Jackson seeks review of the superior court’s order
dismissing his petition for judicial review of a decision of the Georgia Department
of Labor denying his claim for unemployment benefits. Under OCGA § 5-6-35 (a)
(1), however, appeals from orders of superior courts reviewing decisions of state
administrative agencies must be made by application for discretionary review. See
Dunlap v. City of Atlanta, 272 Ga. 523, 524 (531 SE2d 702) (2000). Because Jackson
failed to file an application for discretionary review, we lack jurisdiction to consider
this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             01/26/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.